      Case 4:21-cv-01795 Document 1 Filed on 06/02/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DCP MIDSTREAM MARKETING,                         §
 LLC                                              §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §     CIVIL ACTION NO. 4:21-cv-01795
                                                  §
 NEXTERA ENERGY MARKETING,                        §
 LLC                                              §
                                                  §
                Defendant.                        §
______________________________________________________________________________

                     DEFENDANT’S NOTICE OF REMOVAL
______________________________________________________________________________


1.     Defendant NextEra Energy Marketing, LLC (“NEM”) removes this suit—a civil dispute

between diverse parties involving an amount in controversy exceeding $75,000.00—pursuant to

28 U.S.C. §§ 1332(a)(1), 1441, and 1446.

                         I.     COMMENCEMENT AND SERVICE

2.     Plaintiff DCP Midstream Marketing, LLC, filed its Original Petition against Defendant

NEM on April 29, 2021 in the 80th Judicial District Court of Harris County, Texas in the case

styled Cause No. 2021-2570, DCP Midstream Marketing, LLC v. Nextera Energy Marketing,

LLC. See Exhibit A.

3.     Plaintiff served NEM with the Original Petition on May 3, 2021.

4.     This Notice of Removal is filed within thirty days of the receipt of service of process and

within one year of the commencement of this action. Therefore, this removal is timely filed

under 28 U.S.C. § 1446(b) and (c).


                                                                                                 1
      Case 4:21-cv-01795 Document 1 Filed on 06/02/21 in TXSD Page 2 of 5




                           II.     DIVERSITY OF CITIZENSHIP

5.     Plaintiff DCP Midstream Marketing, LLC is a Delaware limited liability company whose

sole member is DCP Assets Holding LP. DCP Assets Holding LP is comprised of two members,

DCP Assets Holding GP, LLC and DCP Midstream Operating, LP. DCP Assets Holding GP,

LLC’s sole member is DCP Midstream Operating, LP. DCP Midstream Operating, LP is

comprised of two members, DCP Midstream, LP and DCP Midstream Operating LLC. DCP

Midstream Operating LLC’s sole member is DCP Midstream, LP. DCP Midstream, LP’s general

partner is DCP Midstream GP, LP whose general partner is DCP Midstream GP, LLC, which is

100% owned by DCP Midstream, LLC. DCP Midstream, LLC is a joint venture between Phillips

66 and Enbridge Inc., both of which are publicly held corporations. Phillips 66 maintains its

principal place of business in Texas and is incorporated in Delaware. Enbridge is a foreign

corporation who maintains its principal place of business in and is incorporated in Calgary,

Canada.

6.     Defendant NextEra Energy Marketing, LLC (“NEM”) is a limited liability company whose

sole member is NextEra Energy Resources, LLC. NextEra Energy Resources, LLC is a limited

liability company whose sole member is NextEra Energy Capital Holdings, Inc., which is

incorporated and maintains its principal place of business, in Juno Beach, Florida.

7.     In its Petition, DCP alleges that it has members “throughout the United States.” See

Exhibit A at ¶ 1. That allegation is inconsistent with DCP’s public filings, which identify DCP

Assets Holding LP as DCP’s sole member. It appears that DCP Midstream is a publicly-traded

master limited partnership that may have passive unit holders throughout the United States,

including within Florida, but those unit holders are not members of DCP Midstream Marketing

LLC. Therefore, complete diversity of citizenship exists between the Parties.

                                                                                             2
      Case 4:21-cv-01795 Document 1 Filed on 06/02/21 in TXSD Page 3 of 5




                            III.    AMOUNT IN CONTROVERSY

8.     Plaintiff’s Original Petition contends that the Parties are in dispute over the amount due on

an invoice for the sale and purchase of natural gas. Plaintiff invoiced NEM for $20,519,998.11 and

NEM paid the undisputed portion of the invoice, $18,499,417.29. See Exhibit A at ¶¶ 15; 16.

Therefore, Plaintiff seeks the disputed amount of roughly $2,020,580.00, which exceeds the

jurisdictional requirement of $75,000 in 28 U.S.C. § 1332.

                                         IV.     NOTICE

9.     NEM shall give notice of its filing of this Notice of Removal to all parties of record

pursuant to 28 U.S.C. § 1446(d). NEM shall also file with the clerk of the state court, and shall

serve upon Plaintiff’s counsel, a notice of the filing of this Notice of Removal.



                             V.      STATE COURT PLEADINGS

10.    Copies of all state court pleadings and orders are attached to this Notice of Removal. See

Ex. A, B, C & D.


                   VI.         EXHIBITS TO NOTICE OF REMOVAL


11.   Pursuant to Rule 81 of the Local Civil Rules for the Southern District of Texas, the following

documents are attached to this Notice:

                   A. Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                      actions, third-party actions, interventions and all answers to such pleadings:
                      Plaintiff’s Original Petition is attached as Exhibit A; Citation of Service is
                      attached as Exhibit B; State Court Answer is attached as Exhibit C; State
                      Court notice of removal is attached as Exhibit D;

                   B. All orders signed by the state judge: none;

                   C. The docket sheet: attached as Exhibit E;

                                                                                                  3
      Case 4:21-cv-01795 Document 1 Filed on 06/02/21 in TXSD Page 4 of 5




                  D. An index of matters being filed: attached as Exhibit F; and

                  E. A list of all Counsel of record, including addresses, telephone numbers and
                     parties represented: attached as Exhibit G.



                                VII.        CONCLUSION


       WHEREFORE, because there is complete diversity between the actual and real parties, and

the amount in controversy exceeds $75,000.00, all applicable requirements have been met, and

Defendant, NextEra Energy Marketing, LLC, properly removes this action from the 80th Judicial

District Court of Harris County, Texas to this Court.




Dated: June 2, 2021


                                                 Respectfully submitted,

                                                 LOCKE LORD LLP

                                                 By: /s/ David E. Harrell, Jr.

                                                        David E. Harrell, Jr.
                                                        Texas State Bar No. 00793905
                                                        SDTX ID No. 19392
                                                        dharrell@lockelord.com
                                                        Alicia Castro
                                                        Texas State Bar No. 24069705
                                                        SDTX ID No. 2192250
                                                        Acastro@lockelord.com
                                                        Mia Lorick
                                                        Texas State Bar No. 24091415
                                                        SDTX ID No. 2470736
                                                        Mia.lorick@lockelord.com
                                                        Claire Armstrong
                                                        Texas State Bar No. 24105440
                                                        SDTX ID No. 3150985
                                                        Claire.armstrong@lockelord.com
                                                                                              4
      Case 4:21-cv-01795 Document 1 Filed on 06/02/21 in TXSD Page 5 of 5




                                                     600 Travis Street, Suite 2800
                                                     Houston, Texas 77002-3095
                                                     (713) 226-1200 (Telephone)
                                                     (713) 223-3713 (Telecopy)

                                                 ATTORNEYS FOR DEFENDANT
                                                 NEXTERA ENERGY MARKETING, LLC


                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing has been served on counsel
of record by electronic filing on this the 2nd day of June, 2021:



Katherine G. Treistman
Maurice Sayeh
ARNOLD & PORTER
700 Louisiana Street, Suite 4000
Houston, Texas 77002
(713) 576-2400
Katherine.Treistman@arnoldporter.com
Maurice.sayeh@arnoldporter.com

Timothy R. Macdonald
Colin O’Brien
ARNOLD & PORTER
1144 Fifteenth Street, Suite 3100
Denver, Colorado 80202
(303) 863-1000
Timothy.Macdonald@arnoldporter.com
Colin.Obrien@arnoldporter.com

ATTORNEYS FOR PLAINTIFF

                                                 By: /s/ David E. Harrell, Jr.
                                                      David E. Harrell, Jr.




                                                                                                    5
